internal_revenue_service number release date index number ----------------------------------------- --------------------------------- ------------------------------------ --------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- --------- ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-134328-17 date date legend decedent trust gst residuary_trust spouse son daughter date date date date date court a b state dear ----------------- -------------------------- --------------------------------- ------------------------------------------------------------------------------------ -------------------- -------------------- ------------------------------ ------------------- ------------------------ -------------------- ------------------ ------------------------ --------------------------------------------------------------------------------------- ---- ---- ------------ this letter responds to your personal representative’s letter of date and subsequent correspondence requesting rulings regarding the generation-skipping_transfer_tax gst consequences of a proposed judicial modification of a_trust the facts and representations submitted are summarized as follows decedent established trust a revocable_trust on date a date after date trust was restated on date and later amended two times prior to decedent’s death plr-134328-17 trust provides that when decedent dies the trustees are to divide trust into a marital trust a gst marital trust and a gst residuary_trust these trusts provide income to spouse during her lifetime upon spouse’s death any remaining portion of these trusts are to be added to the gst trusts which are separate trusts to benefit each child of decedent or the descendants of a deceased child of decedent article ii paragraph e of trust contains provisions that will govern the gst trusts paragraph e provides that the trustee shall divide the trust estate of the gst trusts into equal shares - one share for each living child of decedent and one share for each deceased child of decedent who has one or more descendants then living primary beneficiary if decedent has no living descendants the trust estate shall be distributed pursuant to article iii distributes trust estate to a charity paragraphs e and provide for discretionary distributions of income and principal to any one or more of the group consisting of the primary beneficiary and the primary beneficiary’s descendants as necessary for health education maintenance or support any net_income not distributed is added to principal article ii paragraph e provides that upon the death of the primary beneficiary the trust estate shall be distributed as follows a pursuant to the primary beneficiary’s general testamentary power to appoint a portion of the trust to his her creditors in a situation where upon the primary beneficiary’s death a portion of the trust estate is subject_to gst taxes b except as provided in a the remaining principal and accumulated income shall be divided into shares for the primary beneficiary’s descendants if none in equal shares for the primary beneficiary’s siblings who is a descendant of decedent with the share for any deceased sibling being created only if he or she has one or more living descendants if none in shares for the descendants of the primary beneficiary’s nearest ancestor who is a descendant of decedent and has descendants then living if none for decedent’s descendants each share created under this paragraph shall be held as or added to the trust estate of a separate gst trusts for such beneficiary if decedent has no living descendants the trust estate shall be distributed pursuant to article iii article iv paragraph f provides that notwithstanding any other provision of trust unless earlier terminated by the terms of trust the termination_date of each trust created under trust shall be twenty-one years after the death of all the descendants of the parents of decedent and decedent’s spouse who were living at the time of decedent’s death or if later the date before the term of the trust must cease under applicable state law plr-134328-17 article v contains the trustee provisions in the event that decedent shall fail or cease to act as trustee of any trust for any reason spouse son and daughter shall become the successor co-trustees of trust after the death of spouse son and daughter may become the sole individual trustee of any separate gst_trust and family_trust created for his or her benefit at any time after reaching age a by removing the other individual trustee s then serving as to such trust article vii paragraph l provides that a beneficiary may exercise his her power_of_appointment to appoint outright or in trust no beneficiary may exercise a limited_power_of_appointment so as to create another power_of_appointment which can be validly exercised to postpone vesting of a_trust or suspend absolute ownership or power of alienation for a period ascertainable without regard to decedent’s date of death no limited_power_of_appointment may be exercised to cause a_trust to be included in the beneficiary’s gross_estate article xi contains special trustee provisions under paragraph a following decedent’s death a trustee may appoint one or more of decedent’s advisors as a special trustee special trustee has the right to appoint his her successor paragraph b provides that special trustee has the express power to amend any provision of trust if special trustee deems it necessary to adjust to situational changes undesirable tax consequences or provide clarity special trustee has the authority to change the distributions standards create limit or delete powers of appointment either general or limited in one or more beneficiaries even if the creation of the power_of_appointment would cause trust assets to be included in the beneficiary’s gross_estate and alter the timing of distributions however special trustee does not have a general_power_of_appointment to appoint trust assets to him or herself special trustee has the authority to release any of his her powers decedent died on date survived by his spouse spouse two children son and daughter and six grandchildren trust became irrevocable upon decedent’s death trust is governed under the law of state after decedent’s death decedent’s remaining gst_exemption was allocated to gst residuary_trust resulting in a zero inclusion_ratio it is represented that an amount of spouse’s remaining gst_exemption if any equal to the value of the assets transferred to the gst trusts from the marital trust upon the death of spouse if any will also be allocated to the gst trusts resulting in a zero inclusion_ratio for such assets on date spouse son and daughter entered into a non-judicial settlement agreement to modify article v of trust in order to provide an orderly succession of trustees the modified article v provides in relevant part that in the event that decedent shall fail or cease to act as trustee of any trust for any reason spouse son and daughter shall become the successor co-trustees of trust if son shall fail or cease to act as trustee of any trust for any reason son’s wife shall serve as successor co-trustee if daughter shall fail or cease to act as trustee of any trust for any reason daughter’s husband shall serve as successor co-trustee in the event any named plr-134328-17 individual co-trustees should fail or cease to act as trustee of any trust for any reason the one or more remaining named individuals shall continue to act as the trustees of such trust after the death of spouse son and daughter shall become the sole individual trustee of any separate gst_trust and family_trust created for his or her benefit if son is then deceased or is then living but thereafter fails for any reason to act as trustee of any such gst_trust or family_trust son’s wife shall become the sole individual trustee of any separate gst_trust and family_trust created for the benefit of son or his descendants if daughter is then deceased or is then living but thereafter fails for any reason to act as trustee of any such gst_trust or family_trust daughter’s husband shall become the sole individual trustee of any separate gst_trust and family_trust created for the benefit of daughter or her descendants notwithstanding the above each of the descendants of a deceased child of grantor may become the sole individual trustee of any separate gst_trust or family_trust created for his or her benefit at any time after reaching age b by removing the other individual trustee s then serving as to such trust trustees and special trustee petitioned court to modify trust to grant the primary beneficiary a testamentary limited_power_of_appointment to appoint his her gst_trust estate to his her spouse his her descendants the spouse of his her descendants and or charities this limited_power_of_appointment is exercisable over the portion of the gst_trust that is remaining after any exercise of a primary beneficiary’s general power to appoint to his her creditors is exercised all of the dispositive provisions in article ii paragraph e b remain without modification accordingly in default of the limited_power_of_appointment the gst_trust assets would go in further trust to the primary beneficiary’s descendants if none siblings if none decedent’s descendants if none a charity the modification to article ii paragraph e b also includes the following language notwithstanding any contrary provision of this trust agreement no exercise of a power_of_appointment granted in this paragraph b shall result in a termination_date for a gst_trust or a share thereunder or created pursuant to such power_of_appointment which is later than the termination_date set forth in article iv paragraph f of the trust agreement as such provision existed on the decedent’s date of death and such power_of_appointment may not be exercised in favor of any beneficiary in which the exercise would result in shifting a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who hold the beneficial_interest in the absence of the exercise of the testamentary limited_power_of_appointment on date court issued an order authorizing the modifications to the trust subject_to a favorable letter_ruling from the internal_revenue_service you have requested the following rulings the proposed judicial modification of the gst trusts will not adversely affect the plr-134328-17 exemption of the gst trusts from gst tax for purposes of chapter the date modification of trust by non-judicial settlement agreement will not adversely affect the exemption of the gst residuary_trust or the resulting gst trusts from gst tax for purposes of chapter law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on each generation-skipping_transfer made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person sec_2602 provides that the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the gst occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is one minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on plr-134328-17 date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust plr-134328-17 and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter no guidance has been issued concerning judicial modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in the instant case trust became irrevocable after date it is represented that sufficient gst_exemption will be allocated to the gst trusts so that the gst trusts have an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a_trust that was irrevocable on date should similarly not affect the exempt status of such a_trust the proposed judicial modification to trust will grant the primary beneficiary of each gst_trust a testamentary limited_power_of_appointment to appoint his her gst_trust estate to his her spouse his her descendants the spouse of his her descendants and or charities this limited_power_of_appointment is exercisable over the portion of the gst_trust that is remaining after any springing general_power_of_appointment is exercised further despite the proposed judicial modification the gst trusts shall terminate no later than twenty-one years after the death of all the descendants of the parents of decedent and decedent’s spouse who were living at the time of decedent’s death or if later the date before the term of the trust must cease under applicable state law accordingly based on the facts submitted and the representations made we rule that the proposed judicial modification of trust will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed judicial modification further the proposed judicial modification of trust will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore based upon the facts submitted and representations made we conclude that the proposed judicial modification of the gst trusts will not adversely affect the exemption of the gst trusts from gst tax for purposes of chapter the date modifications to article v only affect trustee succession these modifications are administrative in nature and under sec_26_2601-1 will not plr-134328-17 be considered to shift a beneficial_interest to a lower generation in the trust or extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust see example of sec_26_2601-1 therefore based upon the facts submitted and representations made we conclude that the date modification of trust by non-judicial settlement agreement will not adversely affect the exemption of the gst residuary_trust or the resulting gst trusts from gst tax for purposes of chapter in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner _____________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
